Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 1 of 14 Pageid#: 11148




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

   ELIZABETH SINES et al.,                       )
        Plaintiffs,                              )       Civil Action No. 3:17-cv-00072
                                                 )
   v.                                            )       MEMORANDUM OPINION & ORDER
                                                 )
   JASON KESSLER et al.,                         )       By:    Joel C. Hoppe
        Defendants.                              )              United States Magistrate Judge

          This matter is before the Court on Plaintiffs’ Motion to Enjoin Defendant Cantwell from

   Making Unlawful Threats Against Plaintiffs and Plaintiffs’ Counsel. ECF No. 511 (“Pls.’ Mot. to

   Enjoin”). Defendant Christopher Cantwell was still represented by counsel in this case when

   Plaintiffs filed their motion, ECF No. 530, but he did not file a response in opposition within the

   fourteen days allowed by the Scheduling Order, ECF No. 101. See Pls.’ Req. to Deem Mot.

   Unopposed, ECF No. 549 (citing W.D. Va. Civ. R. 11(c)(1)). On September 23, 2019, the Court

   gave Cantwell another seven days to respond to several pending motions, ECF No. 559, which

   he did, ECF Nos. 560, 564. The Court held a hearing on October 18, at which counsel for

   Plaintiffs and (now former) counsel for Cantwell appeared by telephone. Cantwell joined the

   conference call about ninety minutes late, but he had an opportunity to address Plaintiffs’ motion

   and other matters. See Tr. of Oct. 18, 2019 Status Conf. 60, 64–76, ECF No. 579. Both parties

   also filed supplemental responses after Cantwell was arrested and detained on federal criminal

   charges in January 2020. See Pls.’ Third Supp’l Resp. in Supp. of Mot. to Enjoin, ECF No. 640;

   Def. Cantwell’s Second Supp’l Resp. in Opp’n to Pls.’ Mot. to Enjoin, ECF No. 664; Pls.’ Fourth

   Supp’l Resp. in Supp. of Mot. to Enjoin, ECF No. 725.

                                                     *




                                                     1
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 2 of 14 Pageid#: 11149




           “Plaintiffs ask the Court to order Cantwell not to make unlawful threats against Plaintiffs

   and Plaintiffs’ counsel.” Pls.’ Mot. to Enjoin 17. They argue that this prophylactic measure is

   necessary because Cantwell, who has a history of criminally violent behavior, threatened Roberta

   Kaplan, Esq., one of Plaintiffs’ lead attorneys. Id. at 3, 9, 12–13. On June 17, 2019, Ms. Kaplan

   and her work on this lawsuit were featured in an article published by the Jewish Telegraphic

   Agency. Id. at 3 (citing Ron Kampeas, This Jewish Lawyer Wants to Break the Back of the

   Violent White Nationalist Movement, Jewish Tel. Agency https://www.jta.org/2019/06/17/united-

   states/this-jewish-lawyer-wants-to-break-the-back-of-violent-white-nationalists). The article also

   discussed Ms. Kaplan’s role as lead counsel on a case that overturned the federal ban on same-

   sex marriage and included excerpts of remarks Ms. Kaplan had made at a Manhattan synagogue

   where she spoke about her wife. Id. On June 18, Cantwell shared a link to the article on

   Telegram.com, a social media website. Pls.’ Mot. to Enjoin Ex. 1, ECF No. 511-2. Cantwell

   posted the following message, which appears directly above Ms. Kaplan’s photograph, with the

   link to the article:

           After this stupid kike whore loses this fraudulent lawsuit, we’re going to have a
           lot of fucking fun with her.

   Id. As of July 2, 2019, Cantwell’s message had been seen 226 times and “OK’d” by four

   Telegram.com users. Id. (“4”).

           “This was certainly not the first offensive message Cantwell posted about Plaintiffs’

   counsel.” Pls.’ Mot. to Enjoin 3 (citing Pls.’ Mot. to Enjoin Ex. 2, ECF No. 511-3). This time,

   however, Plaintiffs maintain that “Cantwell’s post went beyond menacing and offensive

   language: it was a thinly-veiled threat to harm Ms. Kaplan . . . and to encourage others to harm

   her” because of her role in this lawsuit. Id. at 3–4; see also Pls.’ Reply in Supp. of Mot. to Enjoin

   2–3, ECF No. 523; Pls.’ First Supp’l Resp. in Supp. of Mot. to Enjoin 2, ECF No. 532; Pls.’



                                                     2
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 3 of 14 Pageid#: 11150




   Second Supp’l Resp. in Supp. of Mot. to Enjoin 2–3, ECF No. 576. They believe Cantwell’s

   rhetoric and “threatening behavior will escalate, as it has in the past, and jeopardize Plaintiffs’

   and their counsel’s safety and Plaintiffs’ right to a fair trial.” Id. at 2; see, e.g., Pls.’ Mot. to

   Enjoin Ex. 14, Commw.’s Mot. to Revoke or Modify Bond Conditions ¶¶ 8–17, Commonwealth

   v. Cantwell, Nos. CR17-784, 17-845 (Albemarle Cty. Cir. Ct. July 6, 2018), ECF No. 511-15.

   Thus, Plaintiffs seek an order directing Cantwell to “stop making unlawful threats against

   Plaintiffs and Plaintiffs’ counsel,” Pls.’ Mot. to Enjoin 2, and to “refrain from making unlawful

   threats against [them] and [their] counsel during the course of this litigation,” Pls.’ Mot. to

   Enjoin Attach. 1 (proposed order), ECF No. 511-1.1 See also Pls.’ Mot. to Enjoin 2–3, 12, 14.

           Cantwell is detained pending trial on charges that he sent “extortionate” or “threatening”

   communications over the internet, in violation of 18 U.S.C. § 875(b), (c). See Pls.’ Third Supp’l

   Resp. in Supp. of Mot. to Enjoin Ex. 1, Indictment, United States v. Cantwell, No. 1:20cr6

   (D.N.H. Jan. 22, 2020), ECF No. 640-1; Pls.’ Fourth Supp’l Resp. in Supp. of Mot. to Enjoin Ex.

   3, Order of Detention Pending Trial, United States v. Cantwell, No. 1:20cr6 (D.N.H. Feb. 27,

   2020), ECF No. 725-3. His trial was set to begin in early June 2020, but now has been continued

   indefinitely and will not begin until the U.S. District Court for the District of New Hampshire

   resumes holding grand jury proceedings and criminal jury trials. See Def.’s Mot. for Bail 2–3,

   United States v. Cantwell, No. 1:20cr6 (D.N.H. May 22, 2020), ECF No. 28; Standing Order 20-


   1
    Plaintiffs do not seek sanctions against Cantwell for his past speech about this lawsuit. Compare
   Reddick v. White, 456 F. App’x 191, 193–94 (4th Cir. 2011) (per curiam) (magistrate judge’s order
   denying motion for sanctions against a non-party who allegedly threatened plaintiffs’ counsel, “issued
   pursuant to a district court’s inherent authority and after the underlying litigation had ended[] was
   ‘dispositive’ and required de novo review”), with United States ex rel. Davis v. Prince, 753 F. Supp. 2d
   561, 568 (E.D. Va. 2010) (magistrate judge “appropriately denied” defendants’ request for “a protective
   order prohibiting the parties from making any extrajudicial statements” about the case), and Affeldt v.
   Carr, 628 F. Supp. 1097, 1099, 1101 (S.D. Ohio 1985) (magistrate judge overseeing pretrial matters, 28
   U.S.C. § 636(b)(1)(A), had authority to issue “gag order” directing new class counsel not to speak to or
   associate with disqualified class counsel).


                                                        3
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 4 of 14 Pageid#: 11151




   19, United States v. Cantwell, No. 1:20cr6 (D.N.H. May 26, 2020), ECF No. 29. The jury trial in

   this civil action will begin on October 26, 2020. Order of Nov. 27, 2019, ECF No. 598.

                                                    **
          All speech “is presumptively protected under the First Amendment unless it falls within

   ‘certain well-defined and narrowly limited classes of speech,’” In re White, No. 2:07cv342, 2013

   WL 5295652, at *38 (E.D. Va. Sept. 13, 2013) (quoting Chaplinsky v. New Hampshire, 315 U.S.

   568, 571–72 (1942)). See United States v. Alvarez, 617 F.3d 1198, 1217 (9th Cir. 2010), aff’d,

   576 U.S. 709 (2012). “[V]irulent ethnic and religious epithets,” United States v. Eichman, 496

   U.S. 310, 318 (1990), “sophomoric and offensive” statements, IOTA XI Chapter of Sigma Chi

   Fraternity v. George Mason Univ., 993 F.2d 386, 388 (4th Cir. 1993), and “‘vulgar repudiations .

   . . [or] scurrilous caricatures’” are all “typically protected,” Draego v. City of Charlottesville, No.

   3:16cv57, 2016 WL 6834025, at *10–11 (W.D. Va. Nov. 18, 2016) (Moon J.) (quoting Eichman,

   496 U.S. at 318–19). Even speech “advocating violence is protected,” Planned Parenthood of

   Columbia/Williamette, Inc. v. Am. Coal. of Life Activists, 290 F.3d 1058, 1072 (9th Cir. 2002) (en

   banc), unless “the expression is judicially determined to be a ‘true threat’ or an incitement to

   imminent lawlessness,” In re White, 2013 WL 5295652, at *37. See White v. United States, 670

   F.3d 498, 508–10, 513–14 (4th Cir. 2012), abrogated on other grounds by Elonis v. United

   States, 135 S. Ct. 2001, 2011–12 (2015))).

          Plaintiffs ask the Court to curb Cantwell’s future out-of-court speech about, or “against,”

   them and their attorneys while this case is pending. See Pls.’ Mot. to Enjoin 2–3, 13–19; Pls.’

   Mot. to Enjoin Attach. 1. They assert that their proposed order would restrict Cantwell only

   “from making unlawful threats,” Pls. Mot. to Enjoin Attach. 1, or “[s]tatements that amount to

   ‘true threats,’” which are not protected by the First Amendment, Pls.’ Mot. to Enjoin 18 (citing

   Virginia v. Black, 538 U.S. 343, 359–60 (2003)). “‘True threats’ [are] . . . statements where the


                                                     4
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 5 of 14 Pageid#: 11152




   speaker means to communicate a serious expression of an intent to commit an act of unlawful

   violence to a particular individual or group of individuals.” Black, 538 U.S. at 359. “Intimidation

   in the constitutionally proscribeable sense of the word is a type of true threat, where a speaker

   directs a threat to a person or group of persons with the intent of placing the victim in fear of

   bodily harm or death,” id. at 360, “or with knowledge that the communication will be viewed as

   a threat,” Elonis, 135 S. Ct. at 2012 (citing 18 U.S.C. § 875(c)). See also Feminist Majority

   Found. v. Hurley, 911 F.3d 674, 682 n.3, 692 (4th Cir. 2018) (concluding that online messages

   threatening to “kill,” “euthanize,” and “[g]rape”—slang for “gang rape”—members of a student

   organization were “true threats” under the Fourth Circuit’s “reasonable person” standard); United

   States v. White, 810 F.3d 212, 220 (4th Cir. 2016) (“Elonis does not affect our constitutional rule

   that a ‘true threat’ is one that a reasonable recipient familiar with the context would interpret as a

   serious expression of an intent to do harm.”). In determining whether a communication rises to

   the level of a true threat, courts consider “whether ‘a reasonable recipient familiar with the

   context’ would understand the statement to be ‘a “serious expression of an intent to do harm” to

   the recipient.’” In re White, 2013 WL 5295652, at *43 (quoting White, 670 F.3d at 509 (emphasis

   in original) (quoting Black, 538 U.S. at 359)). “[P]rotecting individuals from the fear of violence,

   from the disruption that fear engenders, and from the possibility that the threatened violence will

   occur’ are fundamental concerns about the security and safety of individual citizens that place

   [true] ‘threats of violence . . . outside the First Amendment.’” White, 670 F.3d at 507 (quoting

   R.A.V. v. City of St. Paul, 505 U.S. 377, 388 (1992)); see also Doe v. Rector & Visitors of George

   Mason Univ., 132 F. Supp. 3d 712, 729 (E.D. Va. 2015) (citing White, 670 F.3d at 507). Here,

   Plaintiffs assert that Cantwell’s online comment about Ms. Kaplan—that he and unidentified

   others are “going to have a lot of fucking fun with her” after she “loses this fraudulent




                                                     5
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 6 of 14 Pageid#: 11153




   lawsuit”—was a “true threat” of violence against her. See Pls.’ Mot. to Enjoin 2, 18–19 & n.5;

   Pls.’ Reply in Supp. of Mot. to Enjoin 2–3. Thus, they seek a court order to put Cantwell “on

   notice that such conduct is impermissible,” Pls.’ Mot. to Enjoin 17, and to “give Plaintiffs and

   their counsel a necessary, additional layer of protection and peace of mind,” id. at 2, while they

   litigate this closely-watched case. See id. at 3–4, 14–15, 16, 19; Pls.’ Reply in Supp. of Mot. to

   Enjoin.

             Cantwell’s statements are reprehensible, but Plaintiffs’ arguments are not persuasive.

   Cantwell is already “on notice” that “engaging in conduct that the law prohibits,” including

   making “unlawful threats” against another person, “is impermissible,” Pls.’ Mot. to Enjoin 17.

   See Pls.’ Reply in Supp. of Mot. to Enjoin 2; Def. Cantwell’s Resp. in Opp’n to Pls.’ Mot. to

   Enjoin 1, ECF No. 560; Indictment, United States v. Cantwell, No. 1:20cr6 (D.N.H. Jan. 22,

   2020); Order of Detention Pending Trial 3–9, United States v. Cantwell, No. 1:20cr6 (D.N.H.

   Feb. 27, 2020). There is no reason for this Court to issue an order telling him the same thing—

   particularly considering that Cantwell is incarcerated and likely will have extremely limited, if

   any, opportunity to use social media during the next several months. See, e.g., Def. Cantwell’s

   Second Supp’l Resp. in Opp’n to Pls.’ Mot. to Enjoin 1 (noting that federal law enforcement

   officials “seized [his] electronic devices” on January 23, 2020, and that he is detained at the

   Stafford County Correctional Facility in Dover, New Hampshire, where the “‘law library’

   consists of little more than a word processor”); Order of Detention Pending Trial 6, United States

   v. Cantwell, No. 1:20cr6 (D.N.H. Feb. 27, 2020) (concluding that Cantwell should be detained

   pending trial notwithstanding his “willingness to submit to restrictions on his use of social media

   and monitoring of his internet use and electronic device(s)” if released).




                                                      6
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 7 of 14 Pageid#: 11154




          Plaintiffs also point out that their proposed order would allow this Court to “regulate

   Cantwell’s threatening conduct” occurring fully outside legal proceedings, which they believe

   will continue or escalate absent a court order, by treating such conduct as criminal or civil

   contempt. Pls.’ Mot. to Enjoin 17–18. This argument is more persuasive, particularly considering

   Cantwell has acted “inconsistent[ly] with” at least one state-court order that he have “‘[n]o

   contact direct or indirect with the victims’” of his assault on August 11, 2017, including by

   “repeatedly refer[ring] to one victim by identifying characteristics on social media” and

   mentioning another victim “by name on a radio broadcast.” Pls.’ Mot. to Enjoin Ex. 14, at ¶¶ 15–

   17. Even so, the Court concludes that Plaintiffs’ proposed order is not proper—at this point in the

   litigation—unless Plaintiffs can show either that Cantwell’s Telegram.com post itself was a “true

   threat” of violence, see In re White, 2013 WL 5295652, at *36–61, or that “the fear of violence”

   attributed to Cantwell’s comment has disrupted Plaintiffs’ ability to prosecute this case, see id. at

   *63–69, *71. This is because “[t]he preferred place” of free speech and expression “in our

   constitutional scheme ‘gives these liberties a sanctity and a sanction not permitting dubious

   intrusions.’” Id. at *38 (quoting Thomas v. Collins, 323 U.S. 516, 530 (1945)).

          Having carefully reviewed the evidence before the Court, I am constrained to conclude

   that Cantwell’s repugnant Telegram.com comment comes close to—but does not cross—the line

   between protected speech and a true threat of physical violence. See In re White, 2013 WL

   5295652, at *39–40. First, the comment did not expressly (or even explicitly) portend Cantwell’s

   intent to kill or physically injure anyone. See United States v. Carmichael, 326 F. Supp. 2d 1267,

   1281–82 (M.D. Ala. 2004) (finding no true threat where defendant’s prosecution-related “website

   contain[ed] no references to killing, execution, or blood” and “photographs on the website [were]

   not disfigured”). In his response opposing Plaintiffs’ motion, Cantwell explained that he “‘said . .




                                                     7
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 8 of 14 Pageid#: 11155




   . we’re going to have fun with her’” because he knew he should “not . . . say everything I want

   about this asshole while I’m in the process of this legal proceeding,’” Def. Cantwell’s Supp’l

   Resp. in Opp’n to Pls.’ Mot. to Enjoin 3 (quoting comments on radio show). He acknowledges

   making religious and sexual epithets, but denies the statement was an explicit threat of violence.

   See id. Still, Cantwell’s statement that he and others are “going to have a lot of fucking fun with”

   Ms. Kaplan could be understood by a reasonable recipient as implicitly promising violent

   retribution against her. Cf. Feminist Majority Found., 911 F.3d at 692 (“A reasonable person

   would not be assuaged by the fact that a threat of violence included a popular culture reference”

   in addition to express threats to “kill” and “euthanize” individuals); Hill v. Gaetz, No. 13cv202,

   2013 WL 1196986, at *2 (S.D. Ill. Mar. 25, 2013) (prisoner’s allegation that defendant-

   correctional officer told plaintiff “‘we’re going to have fun with you tomorrow,’” among other

   allegations, stated a plausible excessive-force claim); Garcia v. Haws, No. 1:10cv273, 2011 WL

   2197942, at *18 (E.D. Cal. June 6, 2011) (evidence that defendant told his victim that “he would

   have fun with her,” among other things, could have persuaded a reasonable jury that defendant

   “formed the intent to commit forcible sexual acts on the victim when he transported her” to

   another town). The statement could also be taken as a threat to denigrate Ms. Kaplan more

   vehemently on social media, which does not involve physical violence.

          Second, Cantwell’s veiled threat was expressly predicated on Plaintiffs “los[ing] this . . .

   lawsuit,” Pls.’ Mot. to Enjoin Ex. 1, which shows that any action was conditional and not

   imminent. Compare Watts v. United States, 394 U.S. 705, 707 (1969) (war protestor’s statement,

   “If they ever make me carry a rifle the first man I want to get in my sights is L.B.J.,” was

   protected speech in part because it was “expressly made conditional upon an event . . . [that he]

   vowed would never occur”), with United States v. Lockhart, 382 F.3d 447, 449, 452 (4th Cir.




                                                    8
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 9 of 14 Pageid#: 11156




   2004) (defendant’s statement, “‘If George Bush refuses to see the truth and uphold the

   Constitution I will personally put a bullet in his head,’” was a true threat in part because it did

   “not indicate what events or circumstances would prevent the threat from being carried out”).

   That factor is not dispositive, however, particularly considering Cantwell clearly wants Plaintiffs

   to lose the case so he and his cohorts can have “fun” with their attorney “[a]fter” his side

   prevails, Pls.’ Mot. to Enjoin Ex. 1; see Def. Cantwell’s Resp. in Opp’n to Pls.’ Mot. to Enjoin 1,

   4, ECF No. 560. Cf. United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (“Most

   threats are conditional; they are designed to accomplish something; the threatener hopes that they

   will accomplish it, so that he won’t have to carry out the threats. They are threats nonetheless.”

   (citation omitted) (second emphasis added)).

          Third, there is no evidence that Cantwell “communicated any threats directly” to Ms.

   Kaplan. In re White, 2013 WL 5295652, at *39. That fact does distinguish this case from all of

   the cases Plaintiffs cited in their motion, see Pls.’ Mot. to Enjoin 15–16, and all other “cases of

   which the Court [i]s aware on this topic,” In re White, 2013 WL 5295652, at *39 (quotation

   marks omitted). See, e.g., Richardson v. Cabarrus Cty. Bd. of Educ., No. 97-2313, 1998 WL

   371999, at *1–3 (4th Cir. June 9, 1998) (per curiam) (affirming district court’s order dismissing

   case, and barring plaintiff from filing the same or related claims against defendant, where

   plaintiff sent three threatening letters to a key defense witness and then “perjured himself

   repeatedly and extensively” in denying he wrote the letters); Carroll v. Jacques Admiralty Law

   Firm, 110 F.3d 290, 292, 294 (5th Cir. 1997) (affirming district court’s award of attorney’s fees

   as a sanction after defendant, who was also a practicing attorney, repeatedly “threatened and

   cursed at [plaintiff’s] counsel” during his deposition in part because defendant “knew better”

   than to behave in such an “abusive, profane, and pugnacious” manner); Frumkin v. Mayo Clinic,




                                                     9
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 10 of 14 Pageid#:
                                  11157



 965 F.2d 620, 626–27 (8th Cir. 1992) (affirming district court’s decision to issue a restraining

 order directing plaintiff not to contact defendant as a sanction after the plaintiff, who was also an

 attorney, repeatedly telephoned one defense witness and “threatened to kill [the witness] before

 killing himself” and told another defense witnesses, “‘before I die, I’m going to take . . . you

 with me’”); Cameron v. Lambert, No. 07cv9258, 2008 WL 4823596, at *4–5 (S.D.N.Y. Nov. 7,

 2008) (dismissing plaintiff’s case with prejudice as a sanction after he “threatened defense

 counsel with physical violence” and “used profanity” to “disparage[]” defense counsel during his

 deposition); Kilborn v. Bakhir, No. 01cv1123, 2004 WL 2674491, at *4 (E.D. Va. Jan. 9, 2004)

 (awarding sanctions to defendant where pro se plaintiff, who was also an attorney, personally

 emailed defendant, his counsel, and a potential witness threatening to have them prosecuted or

 deported for their conduct in the lawsuit, among other things), aff’d, 102 F. App’x 328 (4th Cir.

 2004); cf. Def.’s Mot. for Bail 7, United States v. Cantwell, No. 1:20cr6 (D.N.H. May 22, 2020)

 (noting the prosecution’s theory that Cantwell and the alleged victim “had a private back-and-

 forth communication over social media app,” during which Cantwell allegedly told the man,

 “‘So if you don’t want me to come and fuck your wife in front of your kids, then you should

 make yourself scarce.’”).

        Fourth, no evidence suggests either that Cantwell “had some control over” the roughly

 200 Telegram.com users who had seen his post as of July 2, 2019, or that Cantwell’s past rhetoric

 “had predictably been carried out” by his followers. White, 607 F.3d at 513; see In re White,

 2013 WL 5295652, at *58. “The only information the Court can glean about [Cantwell’s] general

 audience is derived from the content of [his] writings,” In re White, 2013 WL 5295652, at *58,

 and his radio show and podcast, “Radical Agenda,” Supp’l Resp. in Opp’n to Pls.’ Mot. to Enjoin

 1, 3; Pls.’ Mot. to Enjoin Ex. 5, Aff. of Oren Segal ¶¶ 22–23, ECF No. 511-6. Cantwell describes




                                                  10
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 11 of 14 Pageid#:
                                  11158



 Radical Agenda as a “live, uncensored, open phones Nazi themed entertainment program” where

 he “talk[s] shit about people who put themselves in the news.” Def. Cantwell’s Supp’l Resp. in

 Opp’n to Pls.’ Mot. to Enjoin 1, 3. On one episode, a “fellow white supremacist . . . called for

 murder of Jews, stating: ‘there is only one thing absent free speech that we can do to express our

 dissent and that’s to slaughter you like dogs, and you’re gonna have it coming and your children

 will deserve to die.’” Segal Aff. ¶ 23. Plaintiffs do not allege that Cantwell expressly endorsed

 his guest’s vile message. According to Plaintiffs’ consultant on extremists, Telegram.com, the

 platform where Cantwell posted his message about Ms. Kaplan “tends to draw social media

 users” whose extremist views have gotten them “banded from other more mainstream social

 media platforms.” Id. ¶ 20. Further, Cantwell’s following on that website “which appear[s] to

 number in the hundreds,” likely includes “precisely those individuals who are most dangerously

 committed to the white supremacist ideology and capable of violence.” Id. ¶ 24. “[T]his may be

 an accurate characterization” of Cantwell’s fanbase, but “there is little before the Court to

 support” a conclusion that Cantwell’s vulgar criticism of Ms. Kaplan “to such people necessarily

 constitutes a threat of bodily harm” to her. In re White, 2013 WL 5295652, at *58. And, while

 “neither direct communication nor personal or group involvement in the threat is an essential

 component to finding a true threat, the lack of both,” White, 670 F.3d at 513, along with the fact

 that Cantwell did not expressly threaten to kill or physically injure his putative target, compels

 the conclusion that Cantwell’s Telegram.com post was not a “true threat,” see In re White, 2013

 WL 5295652, at *60–61; Carmichael, 326 F. Supp. 2d at 1281–89. Cantwell’s “manner of

 discourse . . . is certainly ‘a very crude offensive method of stating’ his opinions” about this

 litigation and his adversaries. In re White, 2013 WL 5295652, at *57 (quoting White, 670 F.3d at

 509). “[B]ut when such discourse does not include a ‘serious expression of intent to do harm,’




                                                  11
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 12 of 14 Pageid#:
                                  11159



 from the perspective of a reasonable” person familiar with this lawsuit, “it is not ‘a true threat’

 beyond the ambit of First Amendment protection.” Id. (quoting White, 670 F.3d at 509).

                                                 ***

        “[T]he Court does not minimize the real fear of harm and intimidation,” In re White, 2013

 WL 5295652, at *63, that Cantwell’s inflammatory comment caused Ms. Kaplan and her co-

 counsel, see Pls.’ Mot. to Enjoin 2, 12. At this point, however, there is no indication that

 Cantwell’s posting has had any measurable impact on the case. In re White, 2013 WL 5295652,

 at *68; Pls.’ Mot. to Enjoin 13 (describing the potential impact on deposition and trial

 testimony). Indeed, the Court commends Plaintiffs’ counsel’s willingness to work with Cantwell

 to meet his remaining discovery obligations, see Tr. of Oct. 18, 2019 Status Conf. 68, even after

 Cantwell posted a “troubling, distracting, and distressing” comment about their colleague, Pls.

 Mot. to Enjoin 2. Plaintiffs’ counsel’s measured response is a testament to their professionalism

 and respect for our judicial process. See Sines v. Kessler, No. 3:17cv72, 2020 WL 2736434, at *5

 (W.D. Va. May 26, 2020). In commending counsel’s dedication to their clients, “the Court does

 not mean to suggest” that it is penalizing their “resilience” by denying relief to which Plaintiffs

 might otherwise be entitled. In re White, 2013 WL 5295652, at *67. Rather, the Court finds

 Plaintiffs are not entitled to a protective order, at this time, because the available record shows

 that Cantwell’s online comment about Ms. Kaplan was constitutionally protected and has not

 interfered with this litigation. Compare In re White, 2013 WL 5295652, at *67, with Richardson,

 1998 WL 371999, at *1–2 (district court dismissed case and barred refiling where plaintiff

 committed perjury and defrauded the court in falsely denying he wrote intimidating letters to a

 key defense witness), and Aaron v. Durrani, No. 1:13cv202, 2013 WL 12121516 (S.D. Ohio Oct.

 1, 2013) (district court entered gag order after plaintiffs’ counsel used a “racially inflammatory




                                                   12
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 13 of 14 Pageid#:
                                  11160



 and prejudicial” moniker to refer to one defendant and wrote letters to defense counsel

 threatening to “‘continue the public pounding’” until “‘every judge in every case grant[ed] a gag

 order’” forbidding him to “utilize the press to prosecute his cases”).

        “In recognizing that constitutional protection extends even to such ‘vituperative, abusive,

 and inexact’ speech” as Cantwell tends to post about this lawsuit, Watts, 294 U.S. at 708, the

 Court emphasizes there is a line that, if crossed, “exposes the speaker to lawful sanctions without

 regard to his otherwise robust First Amendment interest in expressing himself,” In re White,

 2013 WL 5295652, at *57. Cantwell should know “that his conduct going forward [will] be of

 significant interest and concern to the Court” Id. at *4. The Court requires that Cantwell conduct

 himself with the same decorum, common courtesy, and professionalism expected from everyone

 who comes before it, see In re Paige, 738 F. App’x 85, 85–86 (3d Cir. 2016) (emphasizing “the

 importance [the court] place[s] on proper decorum and professionalism for all advocates who

 appear before [it], whether they are pro se, or licensed attorneys”); Areizaga v. ADW Corp., No.

 3:14cv2899, 2016 WL 3511788, at *8 (N.D. Tex. June 7, 2016) (citing Petito v. Brewster, 562

 F.3d 761, 763 (5th Cir. 2009)); Lopez v. United States, 133 F. Supp. 2d 1231, 1232 (D.N.M.

 2001), even when Cantwell is discussing this case and its participants outside the Court’s

 presence. Plaintiffs’ counsel should promptly notify the Court if they are ever concerned that

 Cantwell’s speech activities cross the line into unlawful threats of violence against them or their

 clients, In re White, 2013 WL 5295652, at *63, or meaningfully impair their ability to prepare

 and prosecute their case against him, see, e.g., Carroll, 110 F.3d at 294 (upholding monetary

 sanction against defendant “for abusive, profane, and pugnacious behavior in his deposition” in

 part because “[s]uch conduct . . . mocks the search for truth that is at the heart of the litigation

 process”); Frumkin, 965 F.2d at 627 (explaining that a restraining order prohibiting plaintiff from




                                                   13
Case 3:17-cv-00072-NKM-JCH Document 747 Filed 05/29/20 Page 14 of 14 Pageid#:
                                  11161



 contacting defendant’s agents, witnesses, and consultants “was well within the district court’s

 discretion to craft an appropriate remedy” after plaintiff called two defense witnesses and

 threatened to kill them).

        For the foregoing reasons, Plaintiffs Motion to Enjoin Defendant Cantwell from Making

 Unlawful Threats Against Plaintiffs and Plaintiffs’ Counsel, ECF No. 511, is hereby DENIED.

        IT IS SO ORDERED.

                                                      ENTER: May 29, 2020



                                                      Joel C. Hoppe
                                                      U.S. Magistrate Judge




                                                 14
